 


 HCON 340 ENR: To make technical corrections in the enrollment of the bill H. R. 493.
U.S. House of Representatives
2008-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 340 
 
 
May 2, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
To make technical corrections in the enrollment of the bill H. R. 493. 
 
 
That in the enrollment of the bill H.R. 493 (to prohibit discrimination on the basis of genetic information with respect to health insurance and employment) the Clerk of the House of Representatives shall make the following technical corrections: (1)In section 104(d)— 
(A)in paragraph (2), strike June 30, 2008 and insert October 31, 2008; (B)in paragraph (3), strike October 1, 2008 and insert July 1, 2009; and 
(C)in paragraph (4)— (i)in subparagraph (A)(ii), strike October 1, 2008 and insert July 1, 2009; and 
(ii)in subparagraph (B)(ii)— (I)strike in 2008 and insert in 2009; and 
(II)strike July 1, 2008 and insert July 1, 2009. (2)In section 202(b)(6), strike law enforcement and all that follows through and requests and insert law enforcement purposes as a forensic laboratory or for purposes of human remains identification, and requests. 
(3)In section 205(b)(6), strike law enforcement and all that follows through and requests and insert law enforcement purposes as a forensic laboratory or for purposes of human remains identification, and requests.  Clerk of the House of Representatives.Secretary of the Senate. 